

EXHIBIT 10.2
414 Silver Ave., S.W.
Albuquerque, NM 87102-3289
P 505.241.2700
PNMResources.com
PNM RESOURCES






Acknowledgment Form




[Date]


[Director Name and Address]






Dear [Director]:


Pursuant to the PNM Resources, Inc. 2014 Performance Equity Plan (the ‘Plan’),
you have been granted a Restricted Stock Rights Award for ____ shares of stock
as outlined below.


Employee ID:
_______________
 
Granted To:
_______________


 
Grant ID:
_______________


 
Grant Date:
_______________


 
Granted:
_______________


 
Grant Price:
$0.0000
 
 
 
 
 
 
 
Vesting Schedule
33⅓% on one year anniversary of grant date
33⅓% on two year anniversary of grant date
33⅓% on three year anniversary of grant date







By my signature below, I hereby acknowledge receipt of this Grant on the date
shown above, which has been issued to me under the attached Terms and Conditions
and the Plan. I further acknowledge receipt of the copy of the Plan and agree to
conform to all of the attached Terms and Conditions of the Grant and the Plan.






Signature:
________________________________________        Date:_________________
[Director]




NOTE: If there are any discrepancies in the name or address show above,
please make the appropriate corrections on this form.


Please return this form to Corporate Governance at MS 1275 by __________.





--------------------------------------------------------------------------------





Terms and Conditions of Restricted Stock Rights Award
Pursuant to the PNM Resources, Inc. 2014 Performance Equity Plan, you have been
granted a Restricted Stock Rights Award for the number of shares specified on
the Acknowledgment Form attached. The Acknowledgment Form and these Terms and
Conditions are collectively referred to as the “Award Document.”
The Restricted Stock Rights Award is subject to all of the provisions set forth
in the PNM Resources, Inc. 2014 Performance Equity Plan (the “Plan”) and this
Award Document. Capitalized terms used in the Award Document that are not
otherwise defined herein shall have the meanings given to such terms in the
Plan.
1.
Vesting.

(a)
The Restricted Stock Rights Award shall vest in accordance with the vesting
schedule on the Acknowledgment Form.

(b)
If you have a Termination of Service as a Nonemployee Director, any nonvested
Restricted Stock Rights Award will vest pursuant to Section 9.4 of the Plan.

2.
Form and Timing of Delivery of Stock.

(a)
If the Restricted Stock Rights vest as described on the Acknowledgment Form, you
will receive the Stock payable with respect to such vested Restricted Stock
Rights Award within ninety (90) days following the dates on which the Restricted
Stock Rights vest.

(b)
If any Restricted Stock Rights vest as described in Section 1(b), you will
receive the Stock payable with respect to such Restricted Stock Rights within
ninety (90) days following your Termination of Service.

3.
Dividend Equivalents. You will not be entitled to receive a dividend equivalent
for any of the Restricted Stock Rights granted hereunder.

4.
Voting Rights. You will have no voting rights with respect to nonvested
Restricted Stock Rights.

5.
Clawback. All or any portion of this Restricted Stock Rights Award is subject to
recapture or “clawback” to the extent necessary to comply with Company policy or
applicable law in effect on the Grant Date. By accepting this Award, you agree
to be bound by, and comply with, the terms of any such recapture or clawback
provisions and with any Company request or demand for a recapture or clawback.

6.
Waiver and Modification. The provisions of this Award Document may not be waived
or modified unless such waiver or modification is in writing signed by the
Company.

MANY OF THE PROVISIONS OF THIS AWARD DOCUMENT ARE SUMMARIES OF SIMILAR OR
PERTINENT PROVISIONS OF THE PLAN. TO THE EXTENT THIS AWARD DOCUMENT IS SILENT ON
AN ISSUE OR THERE IS A CONFLICT BETWEEN THE PLAN AND THIS AWARD DOCUMENT, THE
PLAN PROVISIONS SHALL CONTROL.

